Russell, C. J.
1. “It is well settled that the failure of the trial judge to charge the jury in a criminal case to the effect that the defendant entered upon his trial with the presumption of innocence in his favor, and that this presumption remains with him until overcome by proof satisfying the jury of his guilt beyond a reasonable doubt, is reversible error.” Thurman v. State, 14 Ga. App. 543 (6) (81 S. E. 796), citing Coffin v. U. S., 156 U. S. 432 (15 Sup. Ct. 394, 39 L. ed. 481); Reddick v. State, 11 Ga. App. 150 (74 S. E. 901); Bulls v. State, 13 Ga. App. 274 (79 S. E. 87).
2. A charge to the jury, that the defendant goes on trial with the presumption of innocence in his favor, and that presumption remains with him throughout the trial of the ease, in the nature of evidence in his behalf, until overcome and rebutted by proof of his guilt beyond “a reasonable doubt of the law,” did not state the doctrine of law as to the presumption of innocence as clearly and correctly as the defendant was entitled to have it presented, and, in the absence of other instructions on the law as to reasonable doubt of guilt, may have been confusing to the jury, and thus failed to safeguard the interests of the defendant to the degree that the law demands. Thurman v. State, supra. See also Norman v. State, 10 Ga. App. 802 (74 S. E. 428).
3. The court erred in overruling the defendant’s motion for a new trial.

Judgment reversed.


Broyles, J., dissents.-